Citation Nr: 0507330	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  an April 2002 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA)  that denied the veteran's claim for service 
connection for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The veteran contends that he injured his back in service, 
after he fell approximately 20 feet from a pole.  His service 
medical records reflect that he was hospitalized for four 
days after the fall, and that thereafter he continued to 
complain of and seek treatment for low back pain.  However, 
the Board also observes that the veteran, on his February 
1966 pre induction examination report, indicated that prior 
to service he had sought treatment for a back injury in 1965.  
In light of the veteran's contention that he injured his back 
in service and the possible existence of available evidence 
which suggests that he may have, in fact, had a preexisting 
back  injury, the Board finds that an attempt should be made 
to secure all records of treatment of the back prior to 
service, as well as a clinical opinion with consideration of 
this additional evidence, as to the nature and etiology of 
the veteran's current spine disability, to include 
aggravation, of any spine disability demonstrated to have 
existed prior to service.  



Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request a copy of all 
records of treatment of the veteran by 
Dr. Palow, 201 Kankakee Federal Savings 
and Loan Building, Kankakee, IL.  The 
veteran should be advised if the VA is 
unable to obtain such records.

2.  If the above requested evidence is 
obtained, the veteran should be afforded 
a VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his current 
back disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
spine disability is etiologically related 
to injury or reinjury of the back during 
his service in the military.  The 
rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



